


110 HR 1711 IH: Flexibility in Assessments for

U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1711
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2007
			Ms. Hooley introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to improve certain accountability and assessment
		  provisions.
	
	
		1.Short titleThis Act may be cited as the
			 Flexibility in Assessments for
			 Individuals Reform Act of 2007.
		2.Amendments to
			 Elementary and Secondary Education Act of 1965
			(a)Longitudinal
			 assessment of AYPSubparagraph (C) of section 1111(b)(2) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)) is
			 amended—
				(1)in clause (vi), by
			 striking and at the end;
				(2)in clause (vii),
			 by striking the period at the end and inserting a semicolon; and
				(3)by
			 adding at the end the following:
					
						(viii)at the State’s
				discretion, measures the progress of public elementary schools, secondary
				schools, and local educational agencies by tracking the progress of individual
				students or cohorts of students on a longitudinal basis in lieu of, or in
				addition to, comparing the proficiency of a class of students with the
				proficiency of earlier classes of students;
				and
						.
				(b)Participation in
			 assessments
				(1)Opt-out for
			 certain studentsSection
			 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)) is amended—
					(A)in paragraph
			 (2)(C)(iv), by inserting subject to subparagraph (L), before
			 measures the progress;
					(B)in paragraph (2)(I)(ii), by inserting
			 , and the 95 percent requirement described in this clause shall exclude
			 any student who, pursuant to subparagraph (L), opts out of the
			 assessments) after about an individual student;
			 and
					(C)at the end of
			 paragraph (2), by adding the following:
						
							(L)Opt-out for
				certain studentsAt the
				request of the parent of a student, a State may allow the student to opt out of
				the assessments described in paragraph (3) because the student is a child with
				a disability (as that term is defined in section 602 of the Individuals with
				Disabilities Education Act) or because of religious
				reasons.
							.
					(2)Flexibility in
			 schedulingParagraph (3) of section 1111(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)) is amended by adding at the
			 end the following:
					
						(E)Flexibility in
				schedulingThe Secretary shall give States the flexibility to
				reschedule the assessments described in this paragraph in the case of a student
				who cannot attend school at the time of the assessments because of—
							(i)unusual weather or
				a natural disaster;
							(ii)a
				cultural or religious event; or
							(iii)a medical
				condition.
							.
				(c)Graduation
			 ratesClause (vi) of section 1111(b)(2)(C) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)) is amended by
			 inserting , except that, at the discretion of the State, such graduation
			 rates may include any child with a disability (as that term is defined in
			 section 602 of the Individuals with Disabilities Education Act) who satisfies
			 such alternative challenging academic content and achievement standards as the
			 State may establish, consistent with the child’s individualized education
			 program (as that term is defined in section 602 of the Individuals with
			 Disabilities Education Act), for the child to complete secondary school in a
			 reasonable period of time after in the standard number of
			 years.
			(d)Students with
			 limited English proficiencySection 1111(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)) is amended—
				(1)in subparagraph
			 (C) of paragraph (2) (as amended by subsection (a) of this Act), by adding at
			 the end the following:
					
						(ix)continues to
				include students in the subgroup described in clause (v)(II)(dd) for three
				school years after such students attain English
				proficiency.
						;
				and
				(2)in paragraph
			 (3)(C)(x), by striking for three or more consecutive years and
			 inserting for more than five consecutive years.
				
